                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

BLONG YANG, JAY SCHROEDER,
PAUL MARTIN DRIFTMIER, SR.,
ANGELA RAY HAUG, KELLY LYNN
MCELWAIN, REV. DANIEL JAY
QUAKKELAAR, MADISON MARIE
ELMER, ERIC THOMAS SKELTON,
SANDRA K. MORRIS, CINDY WERNER,
ALEXANDRA CARNEY SCHWEITZER,
JESTIN KORLESKI, JAIME LYNN
WESTCOMB, JENNY LEIGH
TURKELSON, ANNA ALETHIA
MANNING, WILLIAM NAUTA, LENAE
LENORE GILBERTSON, LISA BINNING,
DARCY BLOOM, GAYELYNN PLASTER,
ELIZABETH THORNE, LUIS A. VERGARA,
CELECIA SANCHEZ, MARY MAGDALEN MOSER,

                   Plaintiff,                   CASE NO. 20-CV-760

v.

SUSAN POWERS, MARY DORN,
DOUGLAS GIERYN, KURT EGGEBRECHT
GREG PETERSON, DANIEL BLACKDEER
JANEL HEINRICH, MARIE-NOEL
SANDOVAL, ROANN WARDEN, DOTTIE-KAY
BOWERSOX, JEANETTE KOWALIK, SANJIB
BHATTACHARYYA, DAVID BETH, JOSEPH
CARDAMONE, III, JODY WARD, DEAN M. SMITH,
ANTHONY S. EVERS, AND ANDREA PALM,

                   Defendants.


                MOTION TO DISMISS FOR NONCOMPLIANCE
              WITH RULE 20 GOVERNING JOINDER OF PARTIES




       Case 1:20-cv-00760-WCG Filed 07/10/20 Page 1 of 3 Document 32
       Janel Heinrich (Public Health Oﬃcer Madison & Dane County), Mary Dorn (Outagamie

County Public Health Oﬃcer), Marie-Noel Sandoval (Rock County Health Oﬃcer), Dean M.

Smith (City of Oshkosh Chief of Police), David Beth (Kenosha County Sheriﬀ), and Joseph

Cardamone, III (Kenosha County Corporation Counsel), by their attorneys, MUNICIPAL LAW

& LITIGATION GROUP, S.C., and Jeanette Kowalik (City of Milwaukee Commissioner of

Health) and Sanjib Bhattacharyya (City of Milwaukee Special Deputy Health Commissioner) by

their attorneys, CITY OF MILWAUKEE CITY ATTORNEY TEARMAN SPENCER, and Susan

Powers (Door County Public Health Officer), Douglas Gieryn (Winnebago County Public Health

Officer) and RoAnn Warden (Green County Public Health Officer), by their attorneys, VON

BRIESEN & ROPER, S.C., respectfully move the court to dismiss this lawsuit without prejudice

due to the misjoinder of the parties. This motion is made pursuant to the joinder rules under

Federal Rule of Civil Procedure 20 and 21 and is supported by the brief filed in support thereof.

       Dated this 10th day of July, 2020.

                                            MUNICIPAL LAW & LITIGATION GROUP, S.C.

                                            Attorneys for Janel Heinrich (Public Health Oﬃcer
                                            Madison & Dane County), Mary Dorn (Outagamie
                                            County Public Health Oﬃcer), Marie-Noel Sandoval
                                            (Rock County Health Oﬃcer), Dean M. Smith (City of
                                            Oshkosh Chief of Police), David Beth (Kenosha County
                                            Sheriﬀ), and Joseph Cardamone, III (Kenosha County
                                            Corporation Counsel)


                                            By: /s/ Remzy D. Bitar
                                               REMZY D. BITAR
                                               State Bar No: 1038340
                                               SADIE R. ZURFLUH
                                               State Bar No. 1115432
                                               730 N. Grand Avenue
                                               Waukesha, WI 53186
                                               O: (262) 548-1340
                                               F: (262) 548-9211

                                                  2

         Case 1:20-cv-00760-WCG Filed 07/10/20 Page 2 of 3 Document 32
                           E:       rbitar@ammr.net
                                    szurfluh@ammr.net

                        CITY OF MILWAUKEE
                        CITY ATTORNEY TEARMAN SPENCER

                        Attorneys for Jeanette Kowalik (City of Milwaukee
                        Commissioner of Health) and Sanjib Bhattacharyya
                        (City of Milwaukee Special Deputy Health
                        Commissioner)


                         By: _/s/ Tearman Spencer_________________
                           TEARMAN SPENCER
                           City Attorney
                           GREGORY P. KRUSE
                           Assistant City Attorney
                           State Bar No. 1091313
                           200 East Wells Street, Rm. 800
                           Milwaukee, WI 53202
                           Telephone: (414) 286-2603
                           Fax: (414) 286-8550
                           gkruse@milwaukee.gov


                     VON BRIESEN & ROPER, S.C.

                     Attorneys for Susan Powers (Door County Public Health
                     Officer), RoAnn Warden (Green County Public Health
                     Officer) and Douglas Gieryn (Winnebago County Public
                     Health Officer)

                        By: /s/ Andrew T. Phillips

                           Andrew T. Phillips (SBN 1022232)
                           Joseph M. Russell (SBN 1092211)
                           411 E. Wisconsin Avenue
                           Suite 1000
                           Milwaukee, WI 53202
                           T: (414) 287-1414
                           F: (414) 238-6604
                           aphillips@vonbriesen.com
                           jrussell@vonbriesen.com


                                3

Case 1:20-cv-00760-WCG Filed 07/10/20 Page 3 of 3 Document 32
